DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 9/17/21 have been fully considered and entered. Claims 4, 5, 14 and 20 have been amended as requested. Claims 1-3, 9-11, 15, 17-19 and 21 are canceled. New claims 25-26 have been added. Applicant’s amendments are not found sufficient to overcome the obviousness type rejections made over the cited prior art of Floyd et al., US 5,026,746 in view of Colpaert (US 6,818,686) as evidenced by EP 99200203 (referenced in Colpaert, Priority document for US 6,677,386 Giezen) and Applicant’s arguments are not persuasive of patentability for reasons set forth below. Applicant’s amendments are also not found sufficient to overcome the 112 2nd paragraph rejections. Applicant’s amendments raise further 112 2nd paragraph indefinite issues with respect to claims 4, 5, 14 and 20. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4,5, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 4, 5, 14 and 20 are indefinite because it is not clear if different polymer strands are crosslinked within the same bio-polymer or if different polymer strands are cross-linked between different bio-polymers. 
Response to Arguments
5.	Applicant’s argues a lack of motivation to combine references on the grounds that a person of ordinary skill in the art would not be motivated to formulate the binder of Floyd et al., with the cross-linked bio-polymers of Colpaert on the grounds that the binder of Floyd et al., is already adhesive and thus would not need to add the cross-linked bio-polymeric starch particles of Colpaert as adhesive. Applicant’s further argue that the combination of prior art also does not teach the claimed wood particles in a form other than pulp. These arguments are not found persuasive. In response to Applicant’s argument based on a lack of motivation to combine references, the Examiner maintains that proper motivation exists to combine references on the grounds that the primary reference of Floyd et al., teach a binder comprising starch particles, latex and a cross-linking additive that is further mixed with fiber materials. The secondary reference of Colpaert was relied upon to the teach the claimed cross-linked bio-polymer starch particles.  Colpaert teach that the particles can be used as a thickener or an adhesive additive. The Examiner is of the position that a person of skill the art would recognize that the particles of Colpaert can be added to the binder composition of Floyd et al., and/or substituted for the particles of Floyd et al., since both references teach using the particles in a binding/adhesive capacity. The modification involves the mere substitution of one material with another material known for its suitability as additive to a binder/adhesive composition and would yield a predictable variation whose application is well within the skill of the art. With regard to Applicant’s arguments directed to the claimed wood particles not in the form of pulp, the primary reference of Floyd et al., also teaches using cotton. Cotton is also derived from wood and is not always in pulp form. Additionally, the Examiner is also of the position that absent unexpected results a person of ordinary skill in the art would recognize that wood particles in forms other than pulp can be used as function of availability, cost, ease of manufacture and specific desired properties. The selection of a known material based upon its suitability 
	With regard to the limitations pertaining to the different polymer strands cross-linked within the particles, since the combination of cited prior art teach the claimed cross-linking additive and the claimed cross-lined bio-polymer starch particles it is reasonable to expect that the claimed cross-linking within the particle would take place. Applicant’s are invited to prove otherwise. 
	With regard to claims 25 and 26, Colpaert teach gelatin, which has an average molecular weight ranging from 15K-400K Da https://www.mdpi.com/2073-4360/9/9/401/htm#:~:text=The%20average%20molecular%20weight%20of,and%20400%2C000%20Daltons%20%5B45%5D.  

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 4-8, 12-14,16, 20 and 22-26 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Floyd et al., US 5,026,746 in view of Colpaert (US 6,818,686) as evidenced by EP 99200203 (referenced in Colpaert, Priority document for US 6,677,386 Giezen).
	Floyd et al., teaches a binder, see abstract. The binder composition comprises water, column 3 line 9. The colloid forming particles comprising a polysaccharide dispersed in the water are taught at column 3 lines 3-25. With regard to the claimed latex, Floyd et al., teach adding acrylamide and acrylamide copolymers (column 7, 35-45 and Example V). The claimed crosslinking component of glyoxalate is taught (column 6 lines 2B+. Example II at column 8 lines 10). The claimed starch is taught in the examples. The crosslinker being glyoxal is taught in the examples. The blend ratio between 1:3 and 3:1 with a latex binder is taught in the examples. Floyd et al., teach a binder having 10 wt% or less of 
	Floyd et al., does not teach the claimed biopolymers. 
Colpaert teaches the biopolymer is formed according to Ex. 1 of EP 99200203 (Column 5, Lines 35-40). As evidenced by the attached EP 99200203, Ex. 1 is formed by forming nanoparticles of starch using a glyoxal crosslinker (corresponds to crosslinked biopolymer, which is different from crosslinking agent in the water). The biopolymer includes crosslinked biopolymer particles (Column 3 Lines 25-35), an essential step is crosslinking the biopolymer during thermomechanical treatment. Said biopolymer starch particles comprise at least 50% starch (claim 2). The crosslinked starch is readily dispersed in cold water at increased solid content with relatively low viscosity compared to other cold-water dispersible starches (Column 2 Lines 5-16). EP 99200203 is claimed for the benefit of foreign priority in US 6,677,386, which corresponds to EP 1159301 A1 and WO0069916A1.Colpaert teaches a poly(styrene)acrylate latex is blended with the extrusion modified potato starch (EMPS), which is dispersed in water (Column 7 Lines 50-55). Colpaert teach that the particles can be used in coating applications wherein an increased dry solids content is desired, can be used as a thickener or as an adhesive additive (column 2, 55-65). 
With regard to the claimed silicate cross-linker, the cited prior art references do not teach this specific cross-linker. However, the Examiner is of the position that it would be obvious to a person of ordinary skill in the art to select a known material as the cross-linker. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). 
The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 

	With regard to claims 25 and 26, Colpaert teach gelatin, which has an average molecular weight ranging from 15K-400K Da https://www.mdpi.com/2073-4360/9/9/401/htm#:~:text=The%20average%20molecular%20weight%20of,and%20400%2C000%20Daltons%20%5B45%5D.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the binder composition of Floyd et al., with the crosslinked biopolymer starch particles of Colpaert. Motivation is found in the desire increase the solid content of the dispersion, as a thickener and/or as an adhesive additive to the curable binder. 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA SALVATORE/Primary Examiner, Art Unit 1789